SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made and entered into as of October 9th, 2007, by and among Nighthawk
Systems, Inc., a Nevada corporation, and its subsidiaries, and its subsidiaries
(collectively, the “Company”), and the investors listed on Schedule 1 attached
hereto (who shall execute this Agreement and who are collectively referred to as
the “Investors”).

RECITALS

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”);

WHEREAS, the Company desires to authorize, issue and sell shares of its Series B
Convertible Preferred Stock, $0.001 par value per share (the “Series B Stock”)
to the Investors, and the Investors desire to purchase shares of the Series B
Stock, all on the terms and subject to the conditions herein set forth; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Security Agreement (the
“Security Agreement”) pursuant to which the Company and its wholly-owned
subsidiaries agree to provide the Investors a security interest in Pledged
Collateral (as such term is defined therein) to secure the Company’s obligations
under the Transaction Documents (as defined herein).

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.

Authorization of Securities.  The Company has authorized the number of shares of
Series B Stock as provided herein, which shall be entitled to the rights,
privileges and preferences set forth in the Company’s Articles of Incorporation
as modified by the Certificate of Designation for the Series B Stock that has
been filed by the Company with the Nevada Secretary of State on, before or
within fifteen (15) days of the Closing.  As used in this Agreement, the term
“Preferred Stock” shall mean the shares of Series B Stock issued and outstanding
immediately after the closing described in Section 3 hereof and all shares of
Series B Stock issued in exchange or substitution therefor.  The Series B Stock
shall be convertible into shares of the Common Stock, $0.001 par value per share
(the “Common Stock”), as set forth in the Articles of Incorporation.  The
Company shall authorize and reserve a sufficient number of its previously
authorized but unissued shares of Common Stock to satisfy the rights of
conversion and purchase of the holders of the Series B Stock.  Any shares of
Common Stock issuable upon conversion of the Series B Stock, when issued, shall
be referred to as “Conversion Shares”.

2.

Sale and Purchase of Shares of the Series B Stock.  Subject to the terms and
conditions herein, the Company agrees to sell to the Investors, and each of the
Investors severally agrees to purchase from the Company on the date hereof in
accordance with this Agreement, the number of shares of Series B Stock set forth
opposite such Investor’s name on Schedule 1 at a purchase price of Ten Dollars
($10.00) per share (the “Purchase Commitment”).  The Company’s agreement with
each Investor is a separate agreement, and the sale of the Series B Stock to
each Investor is a separate sale.

3.

The Closing.  The closing of the sale of the Series B Stock shall take place at
10:00 a.m. Boston time (the “Closing”).  The date and time on which the Closing
occurs shall be referred to as the “Closing Date”.  On the Closing Date, the
Company shall deliver to each of the Investors purchasing shares of the Series B
Stock on such date a stock certificate for the number of shares of Series B
Stock being acquired by such Investor, which shares shall be registered in the
Investor’s name or as otherwise designated by the Investor.  At the Closing,
each Investor shall pay to the Company the purchase price for the Purchase
Commitment set forth on Schedule 1 by wire transfer of immediately available
funds or bank or cashier’s check payable to the Company.





1




--------------------------------------------------------------------------------

4.

Representations and Warranties by the Company.  As a material inducement to each
of the Investors to enter into this Agreement and to purchase the number of
shares of the Series B Stock set forth after such Investor’s name on Schedule 1,
with the understanding that each Investor will be relying thereon in
consummating the transactions contemplated hereunder, the Company hereby
represents and warrants to each Investor that, except as set forth (i) in the
Disclosure Schedule attached hereto and prepared and delivered by the Company to
the Investors on the date hereof (the “Disclosure Schedule”), or (ii) the SEC
Documents (as defined herein), the statements contained in this Section 4 are
true and correct.  The Disclosure Schedule is arranged in sections corresponding
to the sections and subsections of this Section 4:

4.1.

Organization, Qualification and Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all requisite corporate power and
authority, and all governmental licenses, governmental authorizations,
governmental consents and governmental approvals, required to carry on its
business as now conducted and to own, lease and operate the assets and
properties of the Company as now owned, leased and operated.  The Company is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in every jurisdiction in which the character or location of its
properties and assets owned, leased or operated by the Company or the nature of
the business conducted by the Company requires such qualification or licensing,
except where the failure to be so qualified, licensed or in good standing in
such other jurisdiction could not, individually or in the aggregate, have a
Material Adverse Effect (as defined herein) on the Company.  The Company has
heretofore delivered to the Investors complete and accurate copies of its
Articles of Incorporation and Bylaws, as currently in effect. The Company has
previously delivered to the Investors a complete and accurate list of all
jurisdictions in which the Company is qualified or licensed to do business as of
the date hereof.

4.2.

Authorization; Enforcement.  The Company has full power and authority to enter
into this Agreement, the related Security Agreement, any and all agreements
referenced herein or therein, and all agreements and documents related to the
foregoing (collectively, the “Transaction Documents”) and to carry out the
transactions contemplated in the Transaction Documents.  The Board of Directors
of the Company and the Company’s stockholders have taken all action required by
law, the Company’s charter documents and otherwise to duly and validly authorize
and approve the execution, delivery and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated in the Transaction Documents and no other corporate proceedings on
the part of the Company are necessary to authorize the Transaction Documents or
to consummate the transactions contemplated thereby.  The Transaction Documents
have been duly and validly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against it
in accordance with their respective terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief or other equitable remedies.

4.3.

Capitalization of the Company.  The Company has authorized (a) 200,000,000
shares of Common Stock, 121,141,392 of which shares are issued and outstanding,
and (b) 4,995,000 shares of series B Preferred Stock, 0 of which are issued and
outstanding and (c) 5,000 shares of Series A Preferred Stock, all of which has
been issued and subsequently converted to Common Stock (together with the Common
Stock the “Capital Stock”).  All of the issued and outstanding shares of the
Capital Stock are duly authorized, validly issued, fully paid, non-assessable
and, except for the Series B Stock, free of preemptive rights.  There are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any of its securities excluding the Investors.  There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Company is a party or by which it is bound relating to the voting or
registration of any shares of Capital Stock.  As of the date hereof, (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities, (iii) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act, and (iv)
there are no outstanding registration statements and there are no outstanding
comment letters from the





2




--------------------------------------------------------------------------------

Commission or any other regulatory agency.  There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Preferred Stock as described in this Agreement.

4.4.

Non-Contravention.  Neither the execution, delivery and performance by the
Company of the Transaction Documents nor the consummation of the transactions
contemplated therein will (i) contravene or conflict with the charter documents
of the Company, (ii) contravene or conflict with or constitute a violation of
any provision of any Applicable Law (as defined herein) binding upon or
applicable to the Company or any of the Company’s assets, (iii) result in the
creation or imposition of any Lien (as defined herein) on any of the Company’s
assets, other than Permitted Liens (as defined herein), (iv) be in conflict
with, constitute (with or without due notice or lapse of time or both) a default
under, result in the loss of any material benefit under, or give rise to any
right of termination, cancellation, increased payments or acceleration under any
terms, conditions or provisions of any material note, bond, lease, mortgage,
indenture, license, contract, franchise, permit, instrument or other agreement
or obligation to which the Company is a party, or by which any of its properties
or assets may be bound, or (v) to the knowledge of the Company, disrupt or
impair any business relationship with any material supplier, customer,
distributor, sales representative or employee of the Company.  Neither the
Company nor its subsidiaries is in violation of any term of or in default under
its charter documents or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries.  The business
of the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any Applicable Law, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company and its subsidiaries are unaware of
any facts or circumstance, which might give rise to any of the foregoing.

4.5.

Consents and Approvals.  No consent, approval, order or authorization of or
from, or registration, notification, declaration or filing with (hereinafter
sometimes separately referred to as a “Consent” and sometimes collectively as
“Consents”), any Person, including, without limitation, any Governmental
Authority (as defined herein), is required in connection with the execution,
delivery or performance of the Transaction Documents by the Company or the
consummation by the Company of the transactions contemplated therein.  To the
knowledge of the Company, there are no facts relating to the identity or
circumstances of the Company that would prevent or materially delay obtaining
any of the Consents.

4.6.

Financial Statements; Undisclosed Liabilities.

(a)

The Company has previously delivered to the Investors complete and accurate
copies of the audited balance sheet of the Company as of December 31, 2006 (the
“Latest Balance Sheet”) and the unaudited statements of income of the Company
quarter ended June 30, 2007 (such statements of income and the Latest Balance
Sheet being herein referred to as the “Latest Financial Statements”).  The
Latest Financial Statements are based upon the information contained in the
books and records of the Company and fairly and accurately present the financial
condition of the Company as of the dates thereof and results of operations for
the periods referred to therein.  The Latest Financial Statements have been
prepared in accordance with GAAP (as defined herein) applicable to unaudited
interim financial statements (and thus may not contain all notes and may not
contain prior period comparative data which are required for compliance with
GAAP), and reflect all adjustments necessary to a fair and accurate statement of
the financial condition and results of operations of the Company for the interim
periods presented.








3




--------------------------------------------------------------------------------

(b)

All accounts, books and ledgers related to the business of the Company and its
subsidiaries are properly and accurately kept, are complete in all material
respects, and there are no material inaccuracies or discrepancies of any kind
contained or reflected therein.  Neither the Company nor its subsidiaries have
any of its material records, systems, controls, data, or information recorded,
stored, maintained, operated or otherwise wholly or partly dependent upon or
held by any means (including any electronic, mechanical or photographic process,
whether computerized or not) which (including all means of access thereto and
therefrom) are not under the exclusive ownership (excluding licensed software
programs) and direct control of the Company or its subsidiaries.

(c)

Except as and to the extent reflected in the Latest Balance Sheet, the Company
does not have any Liabilities (as defined herein) of any nature (whether
accrued, absolute, contingent, unliquidated or otherwise, whether due or to
become due, whether known or unknown, and regardless of when asserted), other
than Liabilities incurred in the Ordinary Course of Business (as defined herein)
since the date of the Latest Balance Sheet and Liabilities arising in connection
with this Agreement and the transactions contemplated herein.

4.7.

Assets and Properties.

(a)

Except as previously disclosed in the SEC Filings, the Company has good and
valid right, title and interest in and to or, in the case of leased properties
or properties held under license, good and valid leasehold or license interests
in, all of their assets and properties, including, but not limited to, all of
the machinery, equipment, terminals, computers, vehicles, and all other assets
and properties (real, personal or mixed, tangible or intangible) reflected in
the Latest Balance Sheet and all of the assets purchased or otherwise acquired
since the date of the Latest Balance Sheet, except those assets and properties
disposed of in the Company’s ordinary course of business after the date of the
Latest Balance Sheet.  The Company holds title to each such property and asset
free and clear of all Liens, except Permitted Liens, and is in sole possession
of, and has sole control of, its material assets.

(b)

Except as previously disclosed in the SEC Filings, the material equipment owed
by the Company has been properly maintained and is in good operating condition
and repair and is adequate for the uses for which they are currently being put
by the Company, normal wear and tear excepted.  To the knowledge of the Company,
no such asset is in need of maintenance or repair, except for routine
maintenance and repairs that are in the ordinary course.

(c)

Except as previously disclosed in the SEC Filings, the Company owns or has the
right to use all material property, real or personal, tangible or intangible,
which is necessary for the operation of its business in substantially the same
manner as it has been conducted during the period covered by the Latest Balance
Sheet.

4.8.

Compliance with Applicable Laws.  The Company has not violated or infringed, nor
is it in violation or infringement of, any Applicable Law or any order, writ,
injunction or decree of any Governmental Authority in connection with its
activities.  The Company, and its officers, directors, agents and employees,
have complied with all Applicable Laws.  No claims have been filed against the
Company alleging a violation of any Applicable Law.

4.9.

Permits.  The Company has conducted its business in compliance with all material
terms and conditions of all licenses, permits, quotas, authorizations,
registrations and other approvals that are necessary to the operation of, or
relate solely to, the Company’s business (collectively, the “Permits”).  Each
Permit is valid and in full force and effect and none of the Permits will be
terminated, revoked, modified or become terminable or impaired in any respect
for any reason, except as would not have a Material Adverse Effect.

4.10.

Receivables.  The accounts receivable and other receivables reflected on the
Latest Balance Sheet, and those arising after the date thereof, are valid
receivables that have arisen from bona fide transactions in the Company’s
ordinary course of business, are not subject to valid counterclaims or setoffs,
and are collectible in accordance with their terms, except as and to the extent
of the bad debt allowance reflected on the Latest Balance Sheet.





4




--------------------------------------------------------------------------------

4.11.

Litigation.  There are no (a) actions, suits, claims, hearings, arbitrations,
proceedings (public or private) or governmental investigations that have been
brought by or against any Governmental Authority or any other Person, nor any
investigations or reviews by any Governmental Authority against or affecting the
Company, pending or, to the Company’s knowledge, threatened, against or by the
Company or any of its assets or which seek to enjoin or rescind the transactions
contemplated by this Agreement; or (b) existing orders, judgments or decrees of
any Governmental Authority naming the Company as an affected party or otherwise
affecting any of the assets or the business of the Company.

4.12.

Labor and Employment Matters.  The Company has previously delivered to the
Investors a complete and accurate list of all current employees, officers and
directors of the Company, which list includes their base salaries and bonus.
 All employees of the Company are employed on an at-will basis.  Neither the
Company nor any of its subsidiaries is involved in any labor dispute nor, to the
knowledge of the Company or any of its subsidiaries, is any such dispute
threatened.  None of the Company’s or its subsidiaries’ employees is a member of
a union and the Company and its subsidiaries believe that their relations with
their employees are good.

4.13.

Tax Matters.  Except as otherwise noted in it’s filings with the SEC, as and
with the exception of its corporate federal income tax return for the year ended
December 31, 2006,  the Company has, or will have prior to Closing (a) properly
completed and filed on a timely basis all tax returns (federal, provincial,
state, county, local and other) relating to all excise, payroll, real estate,
capital stock, intangible, value-added, income, sales, use, service, employment,
property and, without limitation of the foregoing, all other taxes of every kind
and nature which the Company is required to file in connection with its business
prior to the Closing Date (i.e., the due date for such tax return being on or
before the Closing Date) and for which the non-payment of, or failure to file,
could result in a Lien on any of the Company’s assets, or result in the
Investors becoming liable or responsible therefor, and (b) paid in full all
Taxes (as defined herein), interest, penalties, assessments or deficiencies
shown to be due to any taxing authority on such returns.  The Company is not
currently the beneficiary of any extension of time within which to file any such
return.  The Company is not a party to any pending or, to the knowledge of the
Company, any threatened action or proceeding against the Company for the
assessment or collection of Taxes by any Governmental Authority, and there is no
basis for any such action or proceeding.  There are no audits pending with
respect to any liabilities for Taxes of the Company.

4.14.

Bank Accounts; Powers of Attorney.  The Company has previously delivered to the
Investors a complete and accurate list of the names of all (i) financial
institutions, investment banking and brokerage houses, and other similar
institutions at which the Company maintains accounts, deposits, safe deposit
boxes of any nature, and the names of all persons authorized to draw thereon or
make withdrawals therefrom and a description of such accounts; and (ii) Persons
holding general or special powers of attorney from the Company and copies
thereof.

4.15.

Indemnification, Guarantee or Assumption of Liability Obligations.  The Company
is not a party to any Contract that contains any provisions requiring the
Company to indemnify, guarantee or assume liabilities of any Person.  There is
no event, circumstance or other basis that could give rise to any
indemnification, guarantee or assumption of liabilities obligation of the
Company to its officers and directors under the Company’s Articles of
Incorporation, Bylaws, similar governing documents, or any Contract between the
Company and any of its officers or directors or to any other Person under any
Contract.

4.16.

Employee Benefit Plans.  The Company does not have any liability arising
directly or indirectly under Section 412 of the Code, or Section 302 of Title IV
of ERISA. The Company does not have any liability arising directly or indirectly
to or with respect to any “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA.  The Company does not have any liability arising under the
Consolidated Omnibus Reconciliation Act of 1985, as amended, Section 4980B of
the Code and Part 6 of Subtitle B of Title I of ERISA.  Nothing has occurred or
failed to occur with respect to any the Company Pension Plan that could result
in any liability to the Investors.

4.17.

Disclosure.  No representation or warranty by the Company in this Agreement and
no statement contained or to be contained in any document, certificate or other
writing furnished or to be furnished by the Company to the Investors, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 There is no fact that has not been disclosed to the Investors of which any





5




--------------------------------------------------------------------------------

officer or director of the Company is aware which has or could reasonably be
expected to have a Material Adverse Effect.

4.18.

Investigation by the Investors.  Notwithstanding anything to the contrary in
this Agreement, (i) no investigation by the Investors shall affect the
representations and warranties of the Company under any of the Transaction
Document or contained in any other writing to be furnished to the Investors in
connection with the transactions contemplated thereunder, and (ii) such
representations and warranties shall not be affected or deemed waived by reason
of the fact that the Investors knew or should have known that any of the same is
or might be inaccurate in any respect.

4.19.

Environmental Laws.  The Company and its subsidiaries are (i) in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all Permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (iii) are in compliance with all terms and conditions
of any such Permit, license or approval.

4.20.

Insurance.  The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

4.21.

Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

4.22.

Internal Accounting Controls.  The Company and each of its subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, and (iii)
the recorded amounts for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

4.23.

SEC Documents: Financial Statements.  Since the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”).  The
Company has delivered to the Investors or their representatives, or made
available through the Commission’s website at www.sec.gov., complete and
accurate copies of the SEC Documents.  As of their respective dates, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto.  Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents, including, without
limitation, information referred to in the Transaction Documents, contains any
untrue





6




--------------------------------------------------------------------------------

statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

4.24.

10(b)-5.  The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

4.25.

Acknowledgment Regarding Investor’s Purchase of the Preferred Stock.  The
Company acknowledges and agrees that the Investors are acting solely in the
capacity of an arm’s-length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that the Investors are not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Investors
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to such Investor’s purchase of the Preferred Stock or the Conversion
Shares.  The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

4.26.

No General Solicitation.  None of the Company, its subsidiaries or Affiliates
(as defined herein), nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Preferred Stock.

4.27.

No Integrated Offering.  None of the Company, its subsidiaries or Affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Preferred Stock under
the Securities Act or cause this offering of the Preferred Stock to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

4.28.

Certain Transactions.  Except for arm’s-length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company, its subsidiaries or Affiliates is
presently a party to any transaction with the Company, its subsidiaries or
Affiliates (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

4.29.

Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties, including but not limited to, current or former shareholders
of the Company, its subsidiaries, Affiliates, underwriters, brokers, agents or
other third parties.

4.30.

No Material Adverse Breaches, etc.  None of the Company, its subsidiaries or
Affiliates is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.  None of the
Company, its subsidiaries or Affiliates is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.








7




--------------------------------------------------------------------------------

4.31.

Use of Proceeds.  The Company shall use the proceeds from the sale of Preferred
Stock for the following:

(a)

Four million five hundred thousand dollars ($4,500,000) for the purchase of the
set-top box division of Eagle Broadband, Inc.

(b)

 Nine hundred and thirty-five thousand dollars ($935,000) for general working
capital

(c)

Two Hundred and sixty thousand dollars ($260,000) for the repayment of the
Debenture listed in 4.32 below.

(d)

Three hundred thousand dollars ($300,000) to a designee of the Investor.

(e)

Five thousand dollars ($5,000) to Gersten Savage, LLP to act as escrow agent.

                      4.32.    The Investor and the Company agree to cancel the
Convertible Debenture between the Company and Dutchess Private Equities Fund,
LTD dated September 4, 2007.

5.

Representations of the Investors.  Each of the Investors severally represents to
the Company for such Investor that:

5.1.

Investment Intent.  The shares of the Series B Stock and the Conversion Shares
into which such shares may be converted that are being acquired by the Investor
are being purchased for investment for the Investor’s own account and not with
the view to, or for resale in connection with, any distribution or public
offering thereof.  The Investor has no present plan or intention to engage in a
sale, exchange, transfer, distribution, redemption, reduction in any way of the
Investor’s risk of ownership by short sale or otherwise, or other disposition,
directly or indirectly of the Series B Stock being acquired by the Investor
pursuant to the Transaction Documents or the Conversion Shares into which such
shares may be converted.  The Investor is able to bear the economic risk of its
investment and has the knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks (including tax
considerations) of its investment, including the high degree of risk of loss of
the Investor’s entire investment herein.

5.2.

Restrictions on Resale, Rule 144.  The Investor understands that the shares of
the Series B Stock have not been registered under the Securities Act or any
state securities laws by reason of their contemplated issuance in transactions
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof or Rule 504, 505 or 506 promulgated under the Securities
Act and applicable state securities laws, and that the reliance of the Company
and others upon these exemptions is predicated in part upon this representation
by the Investor.  The Investor further understands that the Series B Stock may
not be transferred or resold without (i) registration under the Securities Act
and any applicable state securities laws, or (ii) an exemption from the
requirements of the Securities Act and applicable state securities laws.  The
Investor also understands that the Conversion Shares will be issued without
prior registration thereof under the Securities Act or applicable state
securities laws in reliance upon Section 4(2) of the Securities Act and
transactional exemptions from registration under applicable state securities
laws based upon appropriate representations of the Investor.  As such, the
Conversion Shares will be subject to transfer restrictions similar to
restrictions applicable to the Series B Stock.  The Investor understands that
(i) an exemption from such registration is not presently available pursuant to
Rule 144 promulgated under the Securities Act by the Commission, (ii) the
Company has made no commitment to become eligible for Rule 144, and (iii) in any
event the Investor may not sell any securities acquired hereunder pursuant to
Rule 144 prior to the expiration of a one-year period (or such other period as
the Commission may hereafter adopt) after the Investor has acquired such
securities.  The Investor understands that any sales pursuant to Rule 144 can be
made only in full compliance with the provisions of Rule 144.





8




--------------------------------------------------------------------------------

If so requested by the Investors, the Company shall instruct counsel to write a
Rule 144 opinion letter provided the necessary paperwork has been submitted and
the Exemption applies (as defined herein).  If the Company’s counsel fails to
provide a Rule 144 opinion letter within three (3) days, then the Company shall:
(a) pay the Investor’s counsel to write said Rule 144 opinion letter; and (b)
instruct the designated transfer agent to accept and rely upon the Rule 144
Opinion letter.  .

5.3.

Location of Principal Office, Qualification as an Accredited Investor, etc.  The
state in which the Investor’s principal office (or domicile, if the Investor is
an individual) is located is the state set forth in the Investor’s address on
Schedule 1.  The Investor by execution of this Agreement hereby represents that
he, she or it qualifies as an “accredited investor” for purposes of Regulation D
promulgated under the Securities Act.  The Investor (i) is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, and bear the loss of its entire investment in the
Series B Stock, and (ii) has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment to be made by it pursuant to this Agreement.  If other than an
individual, the Investor also represents it has not been organized solely for
the purpose of acquiring the Series B Stock or the Conversion Shares.

5.4.

Acts and Proceedings.  The Investor has full power and authority to enter into
and perform under the Transaction Documents in accordance with their respective
terms.  The Transaction Documents have been duly authorized by all necessary
action on the part of the Investor, has been duly executed and delivered by the
Investor, and is a valid and binding agreement of the Investor and enforceable
against the Investor in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and to
judicial limitations on the remedy of specific enforcement and other equitable
remedies.

5.5.

Exculpation Among Investors.  The Investor acknowledges that in making the
decision to invest in the Company, the Investor is not relying on any other
Investor or upon any person, firm or company, other than the Company and its
officers, employees and/or directors.  The Investor agrees that none of any of
the other Investor, nor their partners, employees, officers or controlling
persons, shall be liable for any actions taken by the Investor, or omitted to be
taken by the Investor, in connection with such investment.

5.6.

Disclosure of Information.  The Investor represents that the Company has made
available to the Investor at a reasonable time prior to the execution of the
Transaction Documents the  opportunity to ask questions and receive answers from
the Company’s management concerning the Company’s business, management and
financial affairs, the terms and conditions of the offering of the Series B
Stock and to obtain any additional information (that the Company possesses or
can acquire without unreasonable effort or expense) as may be necessary to
verify the accuracy of information furnished to such Investor.  Investor further
represents that it, except as otherwise provided by law, is entering into the
Transaction Documents and is acquiring the Series B Stock without any
representation or warranty, express or implied, by the Company or any of its
officers, directors, employees or affiliated, except as expressly set forth in
this Agreement.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in the Transaction Documents or
the right of the Investors to rely thereon.

5.7.

Legend; Stop Transfer.  The Series B Stock, and any Conversion Shares issued
upon conversion thereof, shall bear a legend substantially similar to the
following:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE BLUE
SKY LAWS, AND ARE SUBJECT TO CERTAIN INVESTMENT REPRESENTATIONS.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE ACT AND SUCH APPLICABLE BLUE SKY LAWS, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.





9




--------------------------------------------------------------------------------

The Company shall make a notation regarding the restrictions on transfer of the
Series B Stock and any such Conversion Shares in its books and the Series B
Stock and any such Conversion Shares shall be transferred on the books of the
Company only if transferred or sold pursuant to an effective registration
statement under the Securities Act covering the securities to be transferred or
an opinion of counsel satisfactory to the Company that such registration is not
required.

Any legend endorsed on a certificate pursuant to Section 5.7 hereof shall be
removed, and the Company shall issue a certificate without such legend to the
holder of such security, if such security is being disposed of pursuant to a
registration under the Securities Act or pursuant to Rule 144 or any similar
rule then in effect or if such holder provides the Company with an opinion of
counsel satisfactory to the Company to the effect that a transfer of such
securities may be made without registration.  In addition, if the holder of such
securities delivers to the Company an opinion of such counsel to the effect that
no subsequent transfer of such securities will require registration under the
Securities Act, the Company will promptly upon such contemplated transfer
deliver new certificates evidencing such security that do not bear the legend
set forth in Section 5.7 hereof.

5.8.

No Brokers or Finders.  No person, firm or corporation has or will have, as a
result of any contractual undertaking by the Investor, any right, interest or
valid claim against the Investor or the Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, in connection
with the transactions contemplated by the Transaction Documents.  Each
responsible Investor will indemnify and hold the Company harmless against any
and all liability with respect to any such commission, fee or other compensation
which may be payable or determined to be payable.

5.9.

No Governmental Review.  Each Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Stock or the Conversion
Shares, or the fairness or suitability of the investment in the Preferred Stock
or the Conversion Shares, nor have such authorities passed upon or endorsed the
merits of the offering of the Preferred Stock or the Conversion Shares.

5.10.

Receipt of Documents.  Each Investor and his or its counsel has received and
read in their entirety: (i) the Transaction Documents and each representation,
warranty and covenant set forth therein; (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; (iii) the Company’s Form 10-KSB for
the fiscal year ended December 31, 2006; (iv) the Company’s Form 10-QSB for the
fiscal quarter ended June 30, 2007 and (v) answers to all questions each
Investor submitted to the Company regarding an investment in the Company; and
each Investor has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.

5.11.

Due Formation of Corporate and Other Investors.  If the Investors is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Preferred Stock and is not prohibited from
doing so.

5.12.

No Legal Advice From the Company.  Each Investor acknowledges, that it had the
opportunity to review the Transaction Documents and the transactions
contemplated thereby with his or its own legal counsel and investment and tax
advisors.  Each Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company, its subsidiaries,
Affiliates or any of their respective representatives or agents for legal, tax
or investment advice with respect to this investment, the transactions
contemplated by the Transaction Documents or the securities laws of any
jurisdiction.  

5.13.

Limitation on Amount of Conversion and Ownership.  Notwithstanding anything to
the contrary in this Agreement, in no event shall the Investor be entitled to
convert that amount of Series B Preferred Stock, and in no event shall the
Company permit that amount of conversion, into that number of shares, which when
added to the sum of the number of shares of Common Stock beneficially owned, (as
such term is defined under Section 13(d) and Rule 13d-3 of the Securities
Exchange Act of 1934, as may be amended, (the “Exchange Act”)), by the Investor,
would exceed four and ninety-nine one hundredths percent (4.99%) of the number
of shares of Common Stock outstanding on the Conversion Date, as determined in
accordance with Rule 13d-1(j) of the Exchange Act.  In the event that the number
of shares of Common Stock outstanding as determined in accordance with Section
13(d) of the Exchange Act is different on any Conversion Date than it was on the
Closing Date, then





10




--------------------------------------------------------------------------------

the number of shares of Common Stock outstanding on such Conversion Date shall
govern for purposes of determining whether the Investor would be acquiring
beneficial ownership of more than four and ninety-nine one hundredths percent
(4.99%) of the number of shares of Common Stock outstanding on such Conversion
Date.  However, nothing in this Section 5.13 shall be read to reduce the amount
of Common Stock, Dividends or penalties, if any, due to the Holder.

6.

Covenants.

6.1.

Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 8 and 9 hereof.

6.2.

Reporting Status.  Until the earlier of (i) the date as of which the Investors
may sell all of the Conversion Shares without restriction pursuant to Rule
144(k) promulgated under the Securities Act (or successor thereto), or (ii) the
date on which (A) the Investors shall have sold all the Conversion Shares and
(B) none of the Preferred Stock are outstanding (the “Registration Period”), the
Company shall file in a timely manner all reports required to be filed with the
Commission pursuant to the Exchange Act and the regulations of the Commission
thereunder, and the Company shall not terminate its status as an issuer required
to file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.

6.3.

Registration of Shares.  As outlined in the Certificate of Designation.

6.4.

Reservation of Shares.  The Company shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the issuance of
the Conversion Shares.  If at any time the Company does not have available such
shares of Common Stock as shall from time-to-time be sufficient to effect the
conversion of all of the Conversion Shares, then the Company and its management
shall, upon the written request of the Investors, do the following: (i) call and
hold a special meeting of the shareholders within thirty (30) days of such
occurrence for the sole purpose of increasing the number of shares authorized,
(ii) recommend to the shareholders that they vote in favor of increasing the
number of shares of Common Stock authorized, and (iii) vote all of their shares
in favor of increasing the number of authorized shares of Common Stock.

6.5.

Listings or Quotation.  If not already done prior to the Closing, the Company
shall promptly secure the listing or quotation of the Conversion Shares upon
each national securities exchange, automated quotation system or The National
Association of Securities Dealers Inc.’s Over-The-Counter Bulletin Board
(“OTCBB”) or other market, if any, upon which shares of Common Stock are then
listed or quoted.  The Company shall use its best efforts to maintain, so long
as any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time-to-time issuable under the terms of this Agreement.
 The Company shall maintain the Common Stock’s authorization for quotation on
the OTCBB.

6.6.

Fees and Expenses.  Each of the Company and the Investors shall pay all costs
and expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of the Transaction Documents.

6.7.

Corporate Existence.  So long as any of the Preferred Stock remains outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of each Investor.  In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 6.8 will thereafter be applicable to the Preferred
Stock.

6.8.

Transactions With Affiliates.  So long as any Preferred Stock is outstanding,
the Company shall not, and shall cause each of its subsidiaries not to, enter
into, amend, modify or supplement, or permit any subsidiary to enter into,
amend, modify or supplement any agreement, transaction, commitment, or





11




--------------------------------------------------------------------------------

arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates, or with any individual related by blood, marriage, or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”),
except for (i) customary employment arrangements and benefit programs on
reasonable terms, (ii) any investment in an Affiliate of the Company, (iii) any
agreement, transaction, commitment, or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, (iv) any agreement, transaction,
commitment, or arrangement which is approved by a majority of the disinterested
directors of the Company (for purposes hereof, any director who is also an
officer of the Company or any subsidiary of the Company shall not be considered
a disinterested director with respect to any such agreement, transaction,
commitment, or arrangement).  Notwithstanding the foregoing, for purposes of
this Section 6.9, the Investors and their respective Affiliates shall not be
considered Affiliates of the Company.    

6.9.

Transfer Agent.  The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason after the Closing Date, the Company shall immediately appoint a new
transfer agent and shall require that the new transfer agent agree to be bound
by the terms of any transfer agent instructions issued by the Company and in
place as of the date hereof.

6.10.

Restriction on Issuance of the Capital Stock.  So long as any Preferred Stock is
outstanding, the Company shall not, without the prior written consent of the
Investors, (i) issue or sell shares of Common Stock or Preferred Stock without
consideration or for a consideration per share less than the bid price of the
Common Stock determined immediately prior to its issuance, (ii) issue any
preferred stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration less than such Common Stock’s Bid Price
determined immediately prior to it’s issuance, (iii) enter into any security
instrument granting the holder a security interest in any and all assets of the
Company, or (iv) file any registration statement on Form S-8.

6.11.

Rights of First Refusal.  So long as any portion of Preferred Stock is
outstanding, if the Company intends to raise additional capital by the issuance
or sale of Capital Stock of the Company, including without limitation shares of
any class of common stock, any class of preferred stock, options, warrants or
any other securities convertible or exercisable into shares of common stock
(whether the offering is conducted by the Company, underwriter, placement agent
or any third-party) the Company shall be obligated to offer to the Investors
such issuance or sale of capital stock, by providing in writing the principal
amount of capital it intends to raise and outline of the material terms of such
capital raise, prior to the offering such issuance or sale of capital stock  to
any third parties including, but not limited to, current or former officers or
directors, current or former shareholders and/or investors of the obligor,
underwriters, brokers, agents or other third parties.  The Investors shall have
ten (10) business days from receipt of such notice of the sale or issuance of
capital stock to accept or reject all or a portion of such capital raising
offer.

7.

Conditions To The Company’s Obligation To Sell.  The obligation of the Company
hereunder to issue and sell the Preferred Stock to the Investors at the
Closing(s) is subject to the satisfaction, at or before the Closing Date(s), of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

7.1.

Each Investor shall have executed the Transaction Documents and delivered them
to the Company.

7.2.

The Investors shall have delivered to the Company the Purchase Price for
Preferred Stock in respective amounts as set forth next to each Investor as
outlined on Schedule 1 attached hereto, minus any fees to be paid directly from
the proceeds of the Closings as set forth herein, by wire transfer of
immediately available U.S. funds pursuant to the wire instructions provided by
the Company.

7.3.

The representations and warranties of the Investors shall be true and correct in
all material respects as of the date when made and as of the Closing Date(s) as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Investors shall have performed, satisfied and





12




--------------------------------------------------------------------------------

complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing Date(s).  

8.

Conditions To The Investor’s Obligation To Purchase.  The obligation of the
Investors hereunder to purchase the Preferred Stock at the Closing(s) is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Investors’ sole benefit
and may be waived by the Investors at any time in their sole discretion:

8.1.

The Company shall have executed the Transaction Documents and delivered the same
to the Investors.

8.2.

The Common Stock shall be authorized for quotation on the OTCBB, trading in the
Common Stock shall not have been suspended for any reason, and all the
Conversion Shares issuable upon the conversion of the Preferred Stock shall be
approved by the OTCBB.  

8.3.

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 hereof, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Document to be performed, satisfied or complied with
by the Company at or prior to the Closing Date.  If requested by the Investor,
the Investor shall have received a certificate, executed by the President of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Investor.

8.4.

The Company shall have delivered to the Investors the Preferred Stock in the
respective amounts set forth opposite each Investors name on Schedule 1 attached
hereto.

8.5.

The Company shall have delivered to the Investors a certificate of good standing
from the Nevada Secretary of State.

8.6.

The Company shall have filed a form UCC-1 or such other forms as may be required
to perfect the Investor’s interest in the Pledged Collateral as described in the
Security Agreement and delivered proof of such filing to the Investors.

8.7.

The Company shall have delivered to the Investor an acknowledgement, to the
satisfaction of the Investor, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.

8.8.

The Company shall have reserved out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Preferred Stock,
shares of Common Stock to effect the conversion of all of the Conversion Shares
then outstanding.

8.9.

The Company shall have certified to the Investors that all conditions to the
Closing have been satisfied and that the Company will file a registration
statement with the Commission in compliance with the rules and regulations
promulgated by the Commission for filing thereof two (2) business days after the
Closing.  If requested by the Investor, the Investor shall have received a
certificate, executed by the two officers of the Company, dated as of the
Closing Date, to the foregoing effect.

8.10.

No Events of Default shall have occurred under the Transaction Documents.

9.

Indemnification.





13




--------------------------------------------------------------------------------

9.1.

In consideration of the Investor’s execution and delivery of this Agreement and
acquiring the Preferred Stock and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investors and each other holder of the Preferred Stock and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by the Transaction Documents) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated thereby, or (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or any other
instrument, document or agreement executed pursuant thereto by any of the
parties thereto, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Preferred Stock
or the Conversion Shares or the status of the Investor or holder of the
Preferred Stock or the Conversion Shares.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

9.2.

In consideration of the Company’s execution and delivery of the Transaction
Documents, and in addition to all of the Investor’s other obligations under the
Transaction Documents, the Investor shall defend, protect, indemnify and hold
harmless the Company and all of its officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by the Transaction Documents) (collectively, the
“Company Indemnitees”) from and against any and all Indemnified Liabilities
incurred by the Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Investors in the Transaction Documents, instrument or
document contemplated thereby or executed by the Investor, (b) any breach of any
covenant, agreement or obligation of the Investors contained in the Transaction
Documents or any other certificate, instrument or document contemplated thereby
or executed by the Investor, or (c) any cause of action, suit or claim brought
or made against such Company Indemnitee based on material misrepresentations or
due to a material breach and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or any other
instrument, document or agreement executed pursuant thereto by any of the
parties thereto.  To the extent that the foregoing undertaking by each Investor
may be unenforceable for any reason, each Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

10.

Definitions.  The following terms, as used herein, have the following meanings:

10.1.

“Affiliate” means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity.  “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.

10.2.

“Agreement” has the meaning set forth in the Introduction.

10.3.

“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local common law or duty, case law or ruling, statute, law,
ordinance, policy, guidance, rule, administrative interpretation, regulation,
code, order, writ, injunction, directive, judgment, decree or other requirement
of any Governmental Authority applicable to such Person or any of its Affiliates
or Plan Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates or Plan Affiliates).





14




--------------------------------------------------------------------------------

10.4.

“Capital Stock” has the meaning set forth in Section 4.3 hereof.

10.5.

“Articles of Incorporation” means the Company’s Articles of Incorporation as
filed with the Nevada Secretary of State, as may be amended from time to time.

10.6.

“Closing” has the meaning set forth in Section 3 hereof.

10.7.

“Closing Date” has the meaning set forth in Section 3 hereof.

10.8.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
or other binding pronouncements promulgated thereunder.

10.9.

“Common Stock” has the meaning set forth in Section 1 hereof.

10.10.

“Company” has the meaning set forth in the Introduction.

10.11.

“Compensation Plan” means any material benefit or arrangement that is not either
a Pension Plan or a Welfare Plan, including, without limitation, (i) each
employment or consulting agreement, (ii) each arrangement providing for
insurance coverage or workers’ compensation benefits, (iii) each bonus,
incentive bonus or deferred bonus arrangement, (iv) each arrangement providing
termination allowance, severance or similar benefits, (v) each equity
compensation plan, (vi) each current or deferred compensation agreement,
arrangement or policy, (vii) each compensation policy and practice maintained by
the Company or any ERISA Affiliate of the Company covering the employees, former
employees, directors and former directors of the Company and the beneficiaries
of any of them, and (viii) each agreement, arrangement or plan that provides for
the payment of compensation to any person who provides services to the Company
and who is not an employee, former employee, director or former director of the
Company.

10.12.

“Consent” or “Consents” have the meanings set forth in Section 4.5 hereof.

10.13.

“Contracts” means all contracts, agreements, options, leases, licenses, sales
and accepted purchase orders, commitments and other instruments of any kind,
whether written or oral, to which the Company is a party on the Closing Date,
including the Scheduled Contracts.

10.14.

“Conversion Shares” has the meaning set forth in Section 1 hereof.

10.15.

“Disclosure Schedule” has the meaning set forth in Section 4 hereof.

10.16.

“Effective Date” has the meaning set forth in Section 6.3 hereof.

10.17.

“Employee Benefit Plan” means all Pension Plans, Welfare Plans and Compensation
Plans.

10.18.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

10.19.

“ERISA Affiliate” means any “person,” within the meaning of Section 7701(a)(1)
of the Code, that together with the Company is considered a single employer
pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 3(5) or
4001(b)(1) of ERISA.

10.20.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

10.21.

“Filing Date” has the meaning set forth in Section 6.3 hereof.

10.22.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.





15




--------------------------------------------------------------------------------

10.23.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

10.24.

“Intellectual Property” means all rights in patents, patent applications,
trademarks (whether registered or not), trademark applications, service mark
registrations and service mark applications, trade names, trade dress, logos,
slogans, tag lines, uniform resource locators, Internet domain names, Internet
domain name applications, corporate names, copyright applications, registered
copyrighted works and commercially significant unregistered copyrightable works
(including proprietary software, books, written materials, prerecorded video or
audio tapes, and other copyrightable works), technology, software, trade
secrets, know-how, technical documentation, specifications, data, designs and
other intellectual property and proprietary rights used in or necessary to the
conduct of the business of the Company, but excluding third-party off-the-shelf
computer programs.

10.25.

“Investors” has the meaning set forth in the Introduction.

10.26.

“Latest Balance Sheet” has the meaning set forth in Section 4.6(a) hereof.

10.27.

“Latest Financial Statements” has the meaning set forth in Section 4.6(a)
hereof.

10.28.

“Liability” or “Liabilities” means any liabilities, obligations or claims of any
kind whatsoever whether absolute, accrued or un-accrued, fixed or contingent,
matured or un-matured, asserted or unasserted, known or unknown, direct or
indirect, contingent or otherwise and whether due or to become due, including
without limitation any foreign or domestic tax liabilities or deferred tax
liabilities incurred in respect of or measured by the Company’s income, or any
other debts, liabilities or obligations relating to or arising out of any act,
omission, transaction, circumstance, sale of goods or services, state of facts
or other condition which occurred or existed on or before the date hereof,
whether or not known, due or payable, whether or not the same is required to be
accrued on the financial statements or is disclosed on the Disclosure Schedule.

10.29.

“Lien” means, with respect to any asset, any mortgage, title defect or
objection, lien, pledge, charge, security interest, hypothecation, restriction,
encumbrance, adverse claim or charge of any kind in respect of such asset.

10.30.

“Material Adverse Effect” means, with respect to the Company, an individual or
cumulative adverse change in or effect on its business, customers, customer
relations, operations, properties, working capital condition (financial or
otherwise), assets, properties, liabilities or prospects (financial or
otherwise) that (i) is reasonably expected to be materially adverse to its
business, properties, working capital condition (financial or otherwise),
assets, liabilities or prospects (financial or otherwise); or (ii) would prevent
it from consummating the transactions contemplated hereby.

10.31.

“Material Customers” has the meaning set forth in Section 4.17 hereof.

10.32.

“Ordinary Course of Business” means any action taken by the Company that is (i)
consistent with its past practices and is taken in the ordinary course of its
normal day-to-day operations, and (ii) not required to be specifically
authorized by its Board of Directors.

10.33.

“Penalty Date” has the meaning set forth in Section 6.3 hereof.

10.34.

“Pension Plan” means an “employee pension benefit plan” as such term is defined
in Sections 3(2) or 3(3) of ERISA and all other material employee benefit
arrangements or programs relating to the Company’s business, including, without
limitation, any such arrangements or programs providing severance pay, sick
leave, vacation pay, salary continuation for disability, retirement benefits,
deferred compensation, bonus pay, incentive pay, stock options, hospitalization
insurance, medical insurance and life insurance, sponsored or maintained by the
Company or any Affiliate of the Company or to which the Company or any Affiliate
of the





16




--------------------------------------------------------------------------------

Company is obligated to contribute thereunder on behalf of any current or former
employee who performed services with respect to the Company’s business.

10.35.

“Permits” has the meaning set forth in Section 4.9 hereof.

10.36.

“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which are being contested in good faith by appropriate proceedings;
(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Persons and other Liens imposed by
Applicable Law incurred in the Ordinary Course of Business for sums not yet
delinquent or being contested in good faith; (iii) Liens relating to deposits
made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of leases, trade contracts or other similar agreements;
and (iii) other Liens set forth on the Disclosure Schedule; provided, however,
that, with respect to each of clauses (i) through (iii), to the extent that any
such Lien on that arose prior to the date of the Latest Balance Sheet and
relates to, or secures the payment of, a Liability that is required to be
accrued for under GAAP, such Lien shall not be a Permitted Lien unless all such
Liabilities have been fully accrued or otherwise reflected on the Latest Balance
Sheet.  Notwithstanding the foregoing, no Lien arising under the Code or ERISA
with respect to the operation, termination, restoration or funding of any
Employee Benefit Plan sponsored by, maintained by or contributed to by the
Company or any of its ERISA Affiliates or arising in connection with any excise
tax or penalty tax with respect to such Employee Benefit Plan shall be a
Permitted Lien.

10.37.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, estate or other entity or organization, including a
Governmental Authority.

10.38.

“Plan Affiliate” means, with respect to any Person, any Employee Benefit Plan
sponsored by, maintained by or contributed to by such Person, and with respect
to any Employee Benefit Plan, any Person sponsoring, maintaining or contributing
to such plan or arrangement.

10.39.

“Preferred Stock” has the meaning set forth in Section 1 hereof.

10.40.

“Purchase Commitment” has the meaning set forth in Section 2 hereof.

10.41.

“Scheduled Contracts” has the meaning set forth in Section 4.12 hereof.

10.42.

“SEC Documents” has the meaning set forth in Section 4.26 hereof.

10.43.

“Securities Act” means the Securities Act of 1933, as amended.

10.44.

Security Agreement” has the meaning set forth in the Recitals.

10.45.

“Series B Stock” has the meaning set forth in the Recitals.

10.46.

“Tax” or “Taxes” means all taxes imposed of any nature including federal, state,
local or foreign net income tax, alternative or add-on minimum tax, profits or
excess profits tax, franchise tax, gross income, adjusted gross income or gross
receipts tax, employment related tax (including employee withholding or employer
payroll tax, FICA or FUTA), real or personal property tax or ad valorem tax,
sales or use tax, excise tax, stamp tax or duty, any withholding or back up
withholding tax, value added tax, severance tax, prohibited transaction tax,
premiums tax, environmental tax, intangibles tax or occupation tax, together
with any interest or any penalty, addition to tax or additional amount imposed
by any Governmental Authority (domestic or foreign) responsible for the
imposition of any such tax.  The term Tax shall also include any Liability of
the Company for the Taxes of any other Person under U.S. Treasury Regulations
Section 1.1502-6 (or similar provisions of state, local or foreign law), as a
transferee or successor by contract or otherwise.

10.47.

“Tax Return” means all returns, declarations, reports, estimates, forms,
information returns and statements or other information required to be filed
with respect to any Tax.





17




--------------------------------------------------------------------------------

10.48.

“Transaction Documents” has the meaning set forth in Section 4.2 hereof.

10.49.

“Welfare Plan” means an “employee welfare benefit plan” as such term is defined
in Section 3(1) of ERISA (including without limitation a plan excluded from
coverage by Section 4 of ERISA).

11.

Miscellaneous.

11.1.

Waivers, Amendments and Approvals.  In each case in which approval of the
Investors is required by the terms of this Agreement, such requirement shall be
satisfied by a vote or the written action of the Investors.  With the written
consent of the Investors, the obligations of the Company under this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) and with the written approval of the Investors,
the Company may enter into a supplementary agreement for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement; provided, however, that no such waiver or supplemental
agreement shall amend the terms of the shares of the Series B Stock as set forth
in the Articles of Incorporation (any such amendment to the terms of the shares
of Series B Stock shall require the vote of the holders of shares of Series B
Stock called for by the Articles of Incorporation).  

11.2.

Written Changes, Waivers, Etc.  Neither this Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, except by a statement
in writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought, except to the extent provided in Section
11.1 hereof.

11.3.

Notices.  Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent by express courier.  All notices not delivered personally
will be sent with postage and/or other charges prepaid and properly addressed to
the party or parties to be notified at such address or addresses as such party
or parties may designate by one of the indicated means of notice herein to the
other party or parties hereto.  

11.4.

Survival of Representations, Warranties, Etc.  All representations, warranties,
covenants and agreements contained herein, including the indemnification
obligations set forth in Section 9 hereof, shall survive after the execution and
delivery of this Agreement or such certificate or document, as the case may be,
for a period of two (2) years.

11.5.

Delays or Omissions.  Except as expressly provided herein, no delay or omission
to exercise any right, power or remedy accruing to any party under this
Agreement shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
thereto, or of a similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party hereto of any breach
or default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.

11.6.

Other Remedies.  Any and all remedies herein expressly conferred upon a party
shall be deemed cumulative with, and not exclusive of, any other remedy
conferred hereby or by law on such party, and the exercise of anyone remedy
shall not preclude the exercise of any other.

11.7.

Attorney Fees.  Should suit be brought to enforce or interpret any part of this
Agreement, the prevailing party shall be entitled to recover, as an element of
the costs of suit and not as damages, reasonable attorney fees to be fixed by
the court (including, without limitation, costs, expenses and fees on any
appeal).  The prevailing party shall be the party entitled to recover its costs
of suit, regardless of whether such suit





18




--------------------------------------------------------------------------------

proceeds to final judgment.  A party not entitled to recover its costs shall not
be entitled to recover attorney fees.  No sum for attorney fees shall be counted
in calculating the amount of a judgment for purposes of determining if a party
is entitled to recover costs or attorney fees.

11.8.

Entire Agreement.  This Agreement, the exhibits hereto, the documents referenced
herein and the exhibits thereto, constitute the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto and thereto.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

11.9.

Severability.  Should any one or more of the provisions of this Agreement or of
any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, all other provisions of this Agreement and of each
other agreement entered into pursuant to this Agreement, shall be given effect
separately from the provision or provisions determined to be illegal or
unenforceable and shall not be affected thereby.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision which will achieve, to the extent possible, the economic,
business and other purposes of the void or unenforceable provision.

11.10.

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon and be enforceable by the successors and
assigns of the parties hereto, including the holder(s) from time-to-time of any
of the Series B Stock.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

11.11.

Governing Law.  The validity, terms, performance and enforcement of this
Agreement shall be governed and construed by the provisions hereof and in
accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements that are negotiated, executed, delivered and performed solely in the
Commonwealth of Massachusetts.  

11.12.

Counterparts.  This Agreement may be executed concurrently in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.13.

Publicity.  The Company and the Investors shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Investors, to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Investors in connection
with any such press release or other public disclosure prior to its release and
Investors shall be provided with a copy thereof upon release thereof).

11.14.

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

11.15.

Tacking.  For purposes of calculating the holding period for the Preferred Stock
purchased pursuant to this Agreement and the Common Shares underlying the
Preferred Stock, Dutchess shall tack back to the Closing Date.  The Company
shall not adopt a position inconsistent with the foregoing or contest such
tacking for any reason, and the Company shall use its best efforts to cooperate
with Dutchess in any efforts Dutchess may undertake to assert such tacking in
connection with the future sale of the Preferred Stock purchased pursuant to
this Agreement or any securities issued upon the conversion of such Preferred
Stock or any other purpose.    





19




--------------------------------------------------------------------------------

11.16.

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

11.17.

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

11.18.

Disputes Under Debenture. All disputes arising under this Agreement shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to principles of conflict of laws.  The parties to
this Agreement shall submit all disputes arising under this Agreement to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association (the “AAA”).  The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
Commonwealth of Massachusetts.  No party hereto will challenge the jurisdiction
or venue provisions as provided in this section.  Nothing in this section shall
limit the Holder's right to obtain an injunction for a breach of this Debenture
from a court of law.  Any injunction obtained shall remain in full force and
effect until the arbitrator, as set forth in herein, fully adjudicates the
dispute.





20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series B Convertible
Preferred Stock Purchase Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.

 

 

THE COMPANY:




NIGHTHAWK SYSTEMS, INC.

 

 

By:

_______________________

Name:  H. Douglas Saathoff

Its:       Chief Executive Officer














21




--------------------------------------------------------------------------------

SCHEDULE 1

List of Investors, Signatures and Purchase Commitments




Name

Signature

Address/Facsimile
Number of Investor

Purchase Commitment ($)

Purchase Commitment
(# Shares)

 

 

 

 

 

Dutchess Private Equities Fund Ltd.

Douglas H. Leighton, Director

Douglas H. Leighton

c/o Dutchess Capital Management

50 Commonwealth Ave.,
Suite 2

Boston, MA 02116

Tel:  617-301-4700

Fax:  617-249-0947

$6,000,000 

600,000 








22




--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE











23


